DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SUEMATSU (Pub. No.: US 2008/0224932A1) and further in view of Gustafsson (Pub. No.: US 2004/0154815A1).
With respect to claim 1:
SUEMATSU discloses a noise reduction structure, comprising: an antenna having a transmission and reception bandwidth (fig. 1, item 3a is an antenna having a transmission and reception); a noise source radiating an electromagnetic wave wherein frequency of the electromagnetic wave falls within the transmission and reception bandwidth (fig. 2, item 70 as in parag. 0048); an electromagnetic conductor being closer to the antenna than the noise source (parag. 0061 discloses that the conductive sheet is placed close to antenna); and a grounding member disposed at the noise source in such a manner to face the antenna (fig. 4a, item 41 is grounding pattern) and electrically isolated from the electromagnetic conductor to form a good grounding path to the noise source.
	SUEMATSU does not explicitly disclose grounding member that is electrically isolated from the electromagnetic conductor to form a good grounding path.
	Guestafsson discloses grounding member that is electrically isolated from the electromagnetic conductor to form a good grounding path (parag. 0010 discloses isolating ground from conductor). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Guestafsson into the teaching of SUEMATSU in order to improve the effectiveness of a shielding arrangement.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.